Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rahul Pathak on July 12, 2021.
The amendments submitted on June 23, 2021 have not been entered. The amendments submitted on March 10, 2021 have been amended as follows:
Claim 93 has been cancelled.
In claim 1, the following: 
    PNG
    media_image1.png
    26
    325
    media_image1.png
    Greyscale
 has been removed from page 5.
In claim 66, the term “imidazoyl” has been replaced with “imidazolyl” in line 1.
In claim 81, the first 8 species:
  
    PNG
    media_image2.png
    262
    492
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    488
    media_image3.png
    Greyscale
 have been replaced with the following:

    PNG
    media_image4.png
    481
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    440
    653
    media_image5.png
    Greyscale

on page 17.
In claim 90, the phrase, “The compound according to claim 1, wherein the compound is any one of the following compounds, or a pharmaceutically acceptable salt thereof:” has been replaced with “A compound selected from any one of the following compounds, or a pharmaceutically acceptable salt thereof:” in lines 1-2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 8, 20, 35, 37, 44, 46, 48-49, 55-57, 66, 71, 73, 75, 77, 79, 81, 83, 85, 87, and 90-92 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any other applicable references.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUSANNA MOORE/Primary Examiner, Art Unit 1624